


Exhibit 10 (y)

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”) is made as of this 12th day of
October, 2011, by and among J. C. Penney Corporation, Inc., a Delaware
corporation (“Purchaser”), and Liz Claiborne, Inc., a Delaware corporation
(“Seller”).

 

W I T N E S S E T H

 

WHEREAS, Seller and Purchaser are parties to the Existing Liz License Agreement
whereby Seller has granted Purchaser the right to use certain of the Liz
Trademarks;

 

WHEREAS, the Existing Liz License Agreement grants Purchaser the option to
purchase certain assets;

 

WHEREAS, Purchaser desires to purchase from Seller, in advance of Purchaser’s
option under the Existing Liz License Agreement in the case of the Liz Assets
(as defined herein), all of Seller’s right, title and interest in and to the
Acquired Assets (as defined herein), and Seller desires to sell to Purchaser
such Acquired Assets, upon the terms and conditions set forth herein; and

 

WHEREAS, Seller and Purchaser wish to terminate the Existing Liz License
Agreement and enter into this Agreement to supersede all previous agreements,
arrangements, communications, and understandings, both written and oral,
regarding the subject matter hereof.

 

NOW, THEREFORE, for and in consideration of the representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1           Definitions.

 

As used herein, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Acquired Assets” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“Acquired Designs” means the following owned, used or held for use by Seller or
its Affiliates in the Territory: (a) all designs, patterns, trade dress and
related materials for any goods bearing or sold or otherwise exploited under any
of the Acquired Trademarks in the Territory, and any prints, package designs,
labels, hang tags, advertising and promotional materials related to any such
goods in the Territory; and (b) all Intellectual Property in the Territory in
and to any of the foregoing in clause (a).

 

“Acquired Documentation” means (a) all Trademark Files and (b) all current brand
guidelines to the extent relating to one or more Liz Trademarks or Monet
Trademarks.

 

“Acquired Domain Names” means (a) the domain names set forth on Schedule
1.1(a) of the Disclosure Letter and (b) all goodwill associated with any of the
foregoing and all registrations, applications for registration, renewals and
extensions of any of the foregoing.

 

“Acquired Intellectual Property” means (a) all Acquired Trademarks, (b) all
Acquired Designs, (c) all Acquired Domain Names, (d) all Acquired Social Media
Accounts and (e) to the extent owned, used or held for use by Seller or its
Affiliates in the Territory, all other Intellectual Property to the extent
related to the business in the Territory related to and symbolized by the
Acquired Trademarks.

 

“Acquired Social Media Accounts” means those accounts registered with social
media websites that are used in connection with the promotion of the Liz
Trademarks or the Monet Trademarks, as set forth on Schedule 1.1(b) of the
Disclosure Letter.

 

“Acquired Trademarks” means the Liz Trademarks and the Monet Trademarks.

 

“Actions or Proceedings” means any action, suit, proceeding, arbitration or
investigation.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under common control with such other Person.

 

“Agreement” shall have the meaning ascribed thereto in the Preamble hereof.

 

“Allocation Schedule” shall have the meaning ascribed thereto in Section 3.2.

 

2

--------------------------------------------------------------------------------


 

“Arden Agreement” means that certain License Agreement by and among Seller,
certain of its Affiliates and Elizabeth Arden, Inc., dated May 28, 2008, as
amended pursuant to an Amendment to License Agreement, dated August 10, 2011.

 

“Arden Purchased Marks” has the meaning ascribed to the term “Purchased Marks”
in the Arden Agreement.

 

“Assigned Contracts” shall have the meaning ascribed thereto in
Section 2.1(f) hereof.

 

“Assumed Liabilities” shall have the meaning ascribed thereto in Section 2.3
hereof.

 

“Claims” shall have the meaning ascribed thereto in Section 9.2 hereof.

 

“Closing” shall have the meaning ascribed thereto in Section 4.1 hereof.

 

“Closing Date” means the date on which the Closing occurs.

 

“Contracts” means all written or oral agreements, arrangements, licenses,
sublicenses, understandings, permissions, instruments or other contractual or
similar arrangements or commitments.

 

“Control” or “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”) shall mean, with respect to a
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of securities or as trustee or executor, by contract or credit
arrangement or otherwise.

 

“Disclosure Letter” means, subject to Section 8.6, the letter, dated as of the
date hereof, from Seller to Purchaser, containing all of the schedules to this
Agreement, and which may include one or more schedules to any of the
representations and warranties set forth in Article 7 notwithstanding the
absence of a reference to a schedule therein.

 

“Employees” has the meaning ascribed thereto in Section 8.7(a).

 

“Excluded Assets” means all Property of Seller and its Affiliates other than the
Acquired Assets.  Without limiting the generality of the foregoing, Excluded
Assets include the following Properties of Seller and/or any of its Affiliates:
(a) all cash, cash equivalents and accounts receivable; (b) all insurance
policies, claims thereunder and proceeds payable therefrom; (c) all

 

3

--------------------------------------------------------------------------------


 

rights and interest under this Agreement; (d) the Third Party Licenses, all
Contracts that do not relate to the Acquired Assets, and any and all rights,
including indemnities, royalties, fees, payments or other income receivable
thereunder; (e) any and all rights, including indemnities, royalties, fees,
payments or other income receivable, under any Assigned Contract with respect to
all periods prior to the Closing or under any other Contract subsequently
assigned pursuant to Section 8.2 with respect to all periods prior to such
assignment; (f) all inventory, raw materials, work-in-process and finished
goods; (g) all books, records, ledgers, data, paper and computer files, other
than the Acquired Documentation; (h) all right, title and interest in and to any
Intellectual Property other than the Acquired Intellectual Property; and (i) the
domain names set forth on Schedule 2.2 of the Disclosure Letter (the “Excluded
Domain Names”).

 

“Excluded Liabilities” shall have the meaning ascribed thereto in Section 2.4
hereof.

 

“Existing Liz License Agreement” means that certain License Agreement, dated as
of October 7, 2009, by and between Seller, on the one hand, and Purchaser, its
parent, J. C. Penney Company, Inc. and their directly and indirectly wholly
owned subsidiaries, on the other hand, as the same may be amended, modified,
supplemented or assigned from time to time.

 

“Future Fashions Agreement” means that certain License Agreement, dated June 16,
2010, by and among Seller, L.C. Licensing, Inc. and 7533420 Canada, Inc. d/b/a
Future Fashions (“Future Fashions”), as amended pursuant to the First Amendment
to License Agreement, dated April 25, 2011.

 

“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“HSR Act” has the meaning ascribed thereto in Section 4.2(c).

 

“Intellectual Property” means all intellectual property and industrial property
rights and related priority rights (i) on a worldwide basis, other than with
respect to Intellectual Property exclusively related to the Monet Trademarks and
(ii) under the Laws of the United States (including any state thereof or the
District of Columbia) or Puerto Rico, with respect to Intellectual Property
related to the Monet Trademarks, in each case including all: (a) patents and
patent applications, including design patents and design patent applications,
and all renewals and extensions of any of the foregoing (“Patents”);
(b) trademarks, service marks, trade dress, logos, domain names, trade names,
corporate names and other source or business identifiers (whether registered or
unregistered), together with the goodwill associated with any of the foregoing,
and all registrations, applications for registration, renewals and extensions of
any of the foregoing (“Marks”); (c) copyrights and works of authorship (whether
registered or unregistered) and Moral Rights, and all registrations,
applications for registration, renewals, extensions and reversions of any of the
foregoing; (d) trade secrets and all intellectual property and industrial

 

4

--------------------------------------------------------------------------------


 

property rights in or to confidential and proprietary information, know-how,
designs, inventions, compositions, processes, drawings, patterns and other
materials, in each case excluding any rights in respect of any of the foregoing
in this subclause (d) that comprise or are protected by issued Patents or
published Patent applications; and (e) rights of publicity and persona rights.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Authority.

 

“LC Footwear Agreement” means that certain Second Amended and Restated License
Agreement by and among L.C. Licensing, Inc., LC Footwear, L.L.C., LC Footwear
Holding, L.L.C., LC Footwear Wholesale, L.L.C., and LC Footwear Consignment
L.L.C. (collectively, “LC Footwear”), dated January 1, 1997, as amended pursuant
to a First Amendment to the Second Amended and Restated License Agreement, dated
December 18, 2003, an Amendment to the License Agreement, dated January 1, 2005,
and a Third Amendment to License Agreement, dated September 1, 2009.

 

“LCNY Domain Names” means the following domain names included in the Acquired
Domain Names: <lizclaibornenewyork.com>, <lizclaiborneny.com>,
<lizclaibornenyc.com>, <lcnymarketing.com>, <lizclaibornenewyork.com> and 
<lizclaibornenewyorkoutlet.com>.

 

“Liability” means any liability or obligation, whether accrued, known or
unknown, choate or inchoate, secured or unsecured, absolute, contingent or
otherwise and whether due or to become due, including any liability or
obligation to pay any federal, state, county, local or foreign tax, assessment,
fee, levy, impost, surcharge or similar charge imposed by a Governmental
Authority.

 

“Licensed Patents” means United States Patent No. D403,952 and United States
Patent No. D404,997, as owned by Seller.

 

“Lien” means any charge, claim, pledge, condition, encumbrance, equitable
interest, option, security interest, mortgage, right of first refusal, or
restriction of any kind, including any restriction on use, transfer, receipt of
income or exercise of any other attribute of ownership.

 

“Liz Assets” means the Acquired Assets to the extent related to the Liz
Trademarks.

 

“Liz Branded Shoes” shall have the meaning ascribed thereto in
Section 8.2(c)(iii) of the Disclosure Letter.

 

“Liz Combination Marks” has the meaning ascribed thereto in the Arden Agreement.

 

5

--------------------------------------------------------------------------------


 

“Liz Design Library” means (i) the compilation (and constituents thereof), in
both physical and/or electronic form, of sketches, patterns, photos, samples,
prototypes, and other similar items intended to inspire the creative or artistic
design and/or “look and feel” of the tangible embodiments of the Acquired
Designs associated with the Liz Trademarks, substantially as such library is
currently held or maintained by Seller or its Affiliates as of the date of this
Agreement, and (ii) to the extent within the possession or control of Seller or
its Affiliates, samples or showpieces or legacy pieces, and molds or dies for or
used with any goods bearing or sold or otherwise exploited under any of the Liz
Trademarks.

 

“Liz Jewelry Wholesale Agreement” means that certain Wholesale Agreement, by and
between Purchaser and Seller, in the form set forth on Exhibit A hereto,
pursuant to which Seller shall be Purchaser’s exclusive supplier of jewelry
under the Liz Trademarks for the period commencing on the Closing Date through
July 31, 2020 as provided for in such agreement, unless earlier terminated in
accordance with the terms thereof.

 

“Liz Redirection” shall have the meaning ascribed thereto in
Section 8.2(a)(iii) hereof.

 

“Liz Territory” means worldwide.

 

“Liz Trademarks” means the following Marks owned, used or held for use by Seller
or one or more of its Affiliates in the Liz Territory in any form or style: the
Marks “Liz Claiborne”, “Claiborne”, “Liz”, “Liz & Co.”, “Concepts by Claiborne”,
“LC”, the “LC” logo, “LCNY”, “LizSport”, “Elisabeth”, “LizGolf”, “Liz Claiborne
New York” and “Lizwear”, including the Marks set forth on Schedule 1.1(c) of the
Disclosure Letter.

 

“Liz Transitional Domain Names” means the following domain names included in the
Acquired Domain Names: <liz.com>, <lizclaiborne.com>, <liz-claiborne.com>,
<lizclaiborneinc.com> and <lizlink.com>.

 

“Monet Assets” means the Acquired Assets to the extent related to the Monet
Trademarks.

 

“Monet Design Library” means (i) the compilation (and constituents thereof), in
both physical and/or electronic form, of sketches, patterns, photos, samples,
prototypes, samples or showpieces or legacy pieces, molds, dies, and other
similar items intended to inspire the creative or artistic design and/or “look
and feel” of the tangible embodiments of the Acquired Designs associated with
the Monet Trademarks, substantially as such library is currently held or
maintained by Seller or its Affiliates as of the date of this Agreement, and
(ii) to the extent within the possession or control of Seller or its Affiliates,
samples or showpieces or legacy pieces, and molds or dies for or used with any
goods bearing or sold or otherwise exploited under any of the Monet Trademarks.

 

6

--------------------------------------------------------------------------------


 

“Monet Domain Names” means the following domain names included in the Acquired
Domain Names: <monet.com>, <themonetgroup.com> , <moneteurope.com>, <monet.biz>,
<monet.us>, <monetbridal.com>, <moneteurope.com>, <monet-europe.com>,
<monetjewelry.com>, <monetjewelry.net>, and <monetjewels.com>.

 

“Monet Jewelry Wholesale Agreement” means that certain Wholesale Agreement, by
and between Purchaser and Seller, in the form set forth on Exhibit B hereto,
pursuant to which Seller shall be Purchaser’s exclusive supplier of jewelry
under the Monet Trademarks for the period commencing on July 1, 2012 until
July 31, 2017 as provided for in such agreement, unless earlier terminated or
renewed in accordance with the terms thereof.

 

“Monet MAE” shall have the meaning ascribed thereto in Section 2.7 hereof.

 

“Monet Redirection” shall have the meaning ascribed thereto in
Section 8.2(a)(v) hereof.

 

“Monet Territory” means the United States (including any state thereof and the
District of Columbia) and Puerto Rico.

 

“Monet Trademarks” means the Marks “MONET” and “M” logo owned, used or held for
use by Seller or one or more of its Affiliates in the Monet Territory in any
form or style, including the Marks set forth on Schedule 1.1(d) of the
Disclosure Letter.

 

“Moral Rights” shall have the meaning ascribed thereto in Section 8.5 hereof.

 

“Name Change” shall have the meaning ascribed thereto in Section 8.2(a)(ii).

 

“Occupancy TSAs” means those certain Occupancy Agreements, by and between
Purchaser and Seller, in the forms set forth on Exhibit D hereto, pursuant to
which Seller shall afford Purchaser certain access and occupancy rights to
certain facilities of Seller on the terms and subject to the conditions set
forth therein.

 

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority (in each such case whether preliminary or final).

 

“Permitted Affiliates” shall have the meaning ascribed thereto in
Section 8.2(a)(ii).

 

“Permitted Liens” means (i) Liens for taxes and other governmental charges and
assessments that are not yet due and payable, (ii) the Third Party Licenses as
set forth on

 

7

--------------------------------------------------------------------------------


 

Schedule 1.1(f) of the Disclosure Letter, and (iii) other Liens that are not,
individually or in the aggregate, material in amount, and do not impair the use
of any of the respective Acquired Assets affected by such Lien, provided that
Permitted Liens shall not include Liens on the Acquired Assets under any credit
agreement, indenture or similar agreement in respect of indebtedness for
borrowed money or under any security agreement, mortgage agreement or pledge
entered into in connection therewith.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
association, limited liability company, unincorporated organization, other
entity, or Governmental Authority.

 

“Property” or “Properties” means all property and assets of whatsoever nature,
including real and personal property, whether tangible or intangible, and
claims, rights and choses in action.

 

“Purchase Price” means an aggregate amount equal to two hundred sixty-seven
million five hundred thousand dollars ($267,500,000), with two hundred
thirty-seven million five hundred thousand dollars ($237,500,000) of such amount
attributable to the Liz Trademarks and Acquired Assets associated therewith, and
thirty million dollars ($30,000,000) attributable to the Monet Trademarks and
Acquired Assets associated therewith.

 

“Purchaser” shall have the meaning ascribed thereto in the Preamble hereof.

 

“QVC Agreement” means that certain Agreement by and among Seller and QVC, Inc.
(“QVC”), dated October 7, 2009.

 

“Registered Intellectual Property” means all issuances and registrations for any
Acquired Intellectual Property and all applications for issuance or registration
of any Acquired Intellectual Property in the Territory.

 

“Required Consents” shall mean each notice, consent and approval set forth in
Schedule 1.1(e) of the Disclosure Letter.

 

“Reverse License” shall have the meaning ascribed thereto in Section 8.2 hereof.

 

“Seller” shall have the meaning ascribed thereto in the Preamble hereof.

 

“Specified Seller Liabilities” shall mean Liabilities suffered, incurred or
arising out of (a) the Third Party Licenses, (b) the Contracts set forth in
Schedule 7.8(c) of the Disclosure Letter, (c) the exercise by Seller of its
rights under the Reverse License or (d) the matter set forth on

 

8

--------------------------------------------------------------------------------


 

Schedule 4.2(d) of the Disclosure Letter, in each of the foregoing clauses
(a)-(d), except to the extent such Liabilities arise from a breach by Purchaser
of any representation, warranty or covenant contained in Section 8.2 of this
Agreement.

 

“Territory” means, with respect to the (i) Liz Trademarks and Acquired Assets
associated therewith, the Liz Territory and (ii) Monet Trademarks and Acquired
Assets associated therewith, the Monet Territory.

 

“Third Party Licenses” means each of the licenses entered into by Seller and a
third party as set forth on Schedule 1.1(f) of the Disclosure Letter, whereby
Seller has granted such third party the right to use the Liz Trademarks in
connection with certain product categories and for the respective periods set
forth on such schedule.

 

“Trademark Files” means all documents, correspondence and files in the
possession or control of Seller or its legal counsel regarding the clearance,
prosecution, policing or maintenance of any Registered Intellectual Property
(including all such documents and correspondence filed with or received from any
Governmental Authority).

 

“Transaction Documents” means this Agreement, the Occupancy TSAs, the Liz
Jewelry Wholesale Agreement and the Monet Jewelry Wholesale Agreement.

 

“USPTO” shall mean the United States Patent and Trademark Office, its affiliated
offices and any successor offices.

 

ARTICLE 2

 

SALE AND PURCHASE OF ASSETS

 

2.1              Sale and Purchase of Assets.  At the Closing, upon the terms
and subject to the conditions of this Agreement, Purchaser shall purchase from
Seller, and Seller shall and shall cause its applicable Affiliates (if any) to
sell, convey, assign and otherwise transfer to Purchaser (or an Affiliate of
Purchaser designated prior to the Closing by Purchaser to Seller), all of
Seller’s and such Affiliates’ right, title and interest (whether statutory,
common law or otherwise) in and to the following, in each case free and clear of
all Liens, other than Permitted Liens, and in existence as of the Closing, but
excluding the Excluded Assets (collectively, the “Acquired Assets”):

 

(a)           all Acquired Intellectual Property;

 

(b)           the goodwill of Seller’s business connected with, and symbolized
by, the Acquired Intellectual Property;

 

9

--------------------------------------------------------------------------------


 

(c)           all Registered Intellectual Property, and all renewals, extensions
and reversions thereof;

 

(d)           the following Marks owned, used or held for use by Seller in the
Territory in any form or style: (i) any Mark that comprises, consists of or
includes any Acquired Trademark; (ii) any combination of any of the Acquired
Trademarks and/or any of foregoing (in each of the foregoing cases, with or
without any other Mark, word, term, phrase or other element); and (iii) any Mark
confusingly similar to any of the foregoing;

 

(e)           all rights, claims and privileges related to any of the Acquired
Intellectual Property in the Territory after the Closing, including the right to
prosecute applications for issuance or registration for any Acquired
Intellectual Property in the Territory after the Closing, the right to maintain
any issuances or registrations for any Acquired Intellectual Property in the
Territory after the Closing and the right to sue and recover for, and the right
to the profits or damages due or accrued arising out of or in connection with,
any and all infringements or passing off or dilution of or damage, degradation
or injury to any of the Acquired Intellectual Property in the Territory after
the Closing;

 

(f)            all Contracts that grant the right to use or otherwise relate to
the Acquired Assets, which are set forth on Schedule 2.1(f) of the Disclosure
Letter (collectively, the “Assigned Contracts”);

 

(g)           the tangible embodiments of the Acquired Designs, to the extent
such designs are in Seller’s or its Affiliates’ possession or control;

 

(h)           the Liz Design Library;

 

(i)            the Monet Design Library; and

 

(j)            all Acquired Documentation.

 

2.2              Excluded Assets.  In no event shall Seller sell, convey, assign
or transfer to Purchaser, and in no event shall Purchaser purchase from Seller,
any of the right, title or interest of Seller or any of its Affiliates in and to
any of the Excluded Assets.

 

2.3           Assumed Liabilities.

 

(a)           At the Closing, upon the terms and subject to the conditions of
this Agreement, Purchaser shall assume and be obligated to pay when due and
perform or discharge, from and after the Closing, all Liabilities of Seller and
its Affiliates to the extent directly or

 

10

--------------------------------------------------------------------------------

 

indirectly relating to or arising from or in connection with the Acquired
Assets, or the ownership, use or disposition thereof, in all cases arising after
the Closing, including all Liabilities (i) relating to or arising from or in
connection with the Assigned Contracts arising after the Closing and (ii) in
respect of third-party claims, actions or causes of action relating to or
arising from or in connection with the (x) ownership, use or disposition by the
Purchaser of the Acquired Intellectual Property in the Territory after the
Closing  (other than the Specified Seller Liabilities) and (y) breach by
Purchaser of any of its obligations set forth in this Agreement, including
Section 8.2 (collectively, the “Assumed Liabilities”).  For the avoidance of
doubt, Assumed Liabilities shall not include (A) any claims, losses,
Liabilities, demands or expenses, including attorney’s fees, which result from,
relate to, or arise out of the Third Party Licenses or any other Excluded
Liability, except to the extent such claims, losses, Liabilities, demands or
expenses relate to or arise from a breach by Purchaser of any representation,
warranty or covenant contained in Section 8.2 and (B) any liability or
obligation to pay any federal, state, county, local or foreign tax, assessment,
fee, levy, impost, surcharge or similar charge imposed by a Governmental
Authority, arising from or related to Seller’s ownership of the Acquired Assets
prior to Closing.

 

(b)           From and after the Closing, Purchaser shall indemnify and hold
harmless Seller and its Affiliates from and against all claims, losses,
Liabilities, demands, and expenses, including attorneys’ fees, which may be made
or brought against Seller or its Affiliates or which Seller or its Affiliates
may suffer or incur as a result of or arising out of any of the Assumed
Liabilities, except to the extent such claims, losses, Liabilities, demands or
expenses, including attorneys’ fees which may be made or brought against Seller
or its Affiliates or which Seller or its Affiliates may suffer or incur as a
result of or arising out of any  (i) breach by Seller of any representation,
warranty or covenant contained in this Agreement or any agreement or document
delivered in connection herewith or any right to indemnification hereunder or
(ii) constitute Excluded Liabilities.  Purchaser shall have the same rights to
control the defense of such claim as provided to Seller in respect of their
indemnification claims hereunder in Section 9.2(b), applied mutatis mutandis.

 

2.4              Excluded Liabilities.  Seller acknowledges and agrees that
Purchaser will not assume any Liability (including in connection with the Third
Party Licenses, the Contracts set forth in Schedule 7.8(c) of the Disclosure
Letter, or the exercise by Seller of its rights under the Reverse License),
other than Liabilities of Purchaser under this Agreement and other than the
Assumed Liabilities, in each case pursuant to the terms and provisions of this
Agreement (collectively, the “Excluded Liabilities”).  For the avoidance of
doubt, and notwithstanding anything herein to the contrary, all Liabilities
which result from, relate to, or arise out of the Specified Seller Liabilities
shall constitute Excluded Liabilities.  From and after the Closing, Seller shall
indemnify and hold harmless Purchaser and its Affiliates from and against all
claims, losses, Liabilities, demands and expenses, including attorneys’ fees,
which may be made or brought against Purchaser or its Affiliates or which
Purchaser or its Affiliates may suffer or incur as a result of or arising out of
any (x) Liabilities of Seller or its Affiliates that are Excluded Liabilities 
and (y) out-of-pocket claims, losses, costs, demands and expenses suffered by
the Purchaser or its Affiliates as a result of the matter set forth on Schedule
4.2(d) of the Disclosure Letter or any Third Party License, in each case of
clause (x) or (y) except to the extent such claims, losses, Liabilities, demands
or expenses (i) arise from a breach by Purchaser of any

 

11

--------------------------------------------------------------------------------


 

representation, warranty or covenant contained in Section 8.2 of this Agreement
or (ii) constitute Assumed Liabilities.  It is expressly understood and agreed
that such  indemnification of Liabilities in respect of the matter set forth on
Schedule 4.2(d) of the Disclosure Letter or Third Party Licenses are intended to
be addressed solely by clause (y) above and excluded from the subject of clause
(x) above (notwithstanding that they are also Excluded Liabilities).

 

2.5              In the event that Purchaser is found by a final, non-appealable
court order to be liable with respect to, or in connection with,  the matter set
forth on Schedule 4.2(d) of the Disclosure Letter or any Third Party License, in
each case to the extent due to Purchaser’s own actions or the actions of
Purchaser’s employees or agents, then Purchaser shall reimburse Seller the
corresponding amounts, including attorneys’ fees, incurred or paid by Seller
with respect to its defense and indemnification of Purchaser under Section 2.4
for the matter set forth on Schedule 4.2(d) of the Disclosure Letter or such
Third Party License, as applicable.

 

2.6              Termination of Existing Liz License Agreement.  The Existing
Liz License Agreement shall terminate at the Closing, and be of no further force
and effect; provided, however, that no party thereto shall be deemed to have
waived any claims resulting from (a) any breach by the other party of its
obligations or (b) the indemnification obligations of the other party
thereunder, in each case arising on or prior to the Closing.

 

2.7              Monet Material Adverse Effect.  Notwithstanding any other
provision in this Agreement, if there shall have occurred, between the date
hereof and the Closing, a material adverse effect on the Monet Assets (a “Monet
MAE”), the Purchaser, at its election and in lieu of purchasing both the Liz
Assets and the Monet Assets, may purchase the Liz Assets only, and not the Monet
Assets, in which case, (i) the Purchase Price shall be reduced from $267,500,000
to $237,500,000, (ii) all references to (A) the Acquired Assets shall be deemed
to exclude any assets related to the Monet Trademarks, (B) the Acquired
Trademarks shall be deemed to exclude the Monet Trademarks, (C) the Acquired
Social Media Accounts shall be deemed to exclude any accounts registered with
social media websites that are used in connection with the Monet Trademarks, 
and (D) the term Territory shall mean the Liz Territory only, and shall be
deemed to exclude the Monet Territory, (iii) all references to the “Monet Design
Library”, the “Monet Domain Names”, the “Monet Jewelry Wholesale Agreement”, and
the “Monet Territory” shall be disregarded, (iv) all Monet Assets shall be
deemed to be Excluded Assets, and (v) all Liabilities of Seller or its
Affiliates to the extent directly or indirectly relating to or arising from or
in connection with the Monet Assets, or the ownership, use or disposition
thereof shall be deemed to be Excluded Liabilities.  For the avoidance of doubt,
the occurrence of a Monet MAE shall not relieve Purchaser from the obligation to
purchase the Liz Assets as set forth above.

 

ARTICLE 3

 

PURCHASE PRICE

 

3.1              Purchase Price.  At the Closing, Purchaser will pay to Seller,
or its designee(s) as agent for Seller, by wire transfer of immediately
available funds to an account or accounts at a bank or banks designated by
Seller in writing to Purchaser, an amount equal to the

 

12

--------------------------------------------------------------------------------


 

Purchase Price.  Seller shall notify Purchaser in writing of the relevant
details regarding the bank account(s) to be used at least five (5) business days
prior to the Closing Date.

 

3.2              Allocation of the Purchase Price.  The sum of the Purchase
Price and the Assumed Liabilities (to the extent such Assumed Liabilities
constitute part of the purchase price for tax purposes) shall be allocated for
tax purposes among the Acquired Assets in accordance with an allocation schedule
to be prepared jointly by Purchaser and Seller (the “Allocation Schedule”)
within 60 days of Closing consistent with the requirements of Section 1060 of
the Internal Revenue Code of 1986, as amended and the regulations thereunder. 
Purchaser and Seller shall each complete and file Form 8594 and all federal,
state, and local and foreign tax returns in accordance with the Allocation
Schedule.  Each of Purchaser and Seller shall notify the other within fifteen
days of receiving written notice that any tax authority proposes any allocation
different from the allocations set forth on the Allocation Schedule.

 

ARTICLE 4

 

CLOSING AND CONDITIONS PRECEDENT TO CLOSING

 

4.1              Closing.  Subject to the satisfaction or waiver of all of the
conditions contained in Section 4.2 and Section 4.3, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place
(a) at 10:00 a.m. on the third (3rd) business day after the day on which the
last of the conditions contained in Section 4.2 and Section 4.3 (other than any
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions at the Closing in accordance
with this Agreement) is satisfied or waived in accordance with this Agreement or
(b) at such other time or on such other date as Purchaser and Seller may agree
in writing.

 

4.2              Conditions to the Obligations of Purchaser.  The obligation of
Purchaser to consummate the transactions provided for herein is subject to the
fulfillment at or prior to the Closing of each of the following conditions
unless waived by Purchaser in a writing delivered to Seller:

 

(a)           The representations and warranties of Seller set forth in
Article 7 of this Agreement shall be true and correct in all material respects
as of the Closing Date as if made on and as of the Closing Date, except where
such representations and warranties are expressly limited by their terms to a
specified date, in which case such representations and warranties shall be true
and correct in all material respects as of such date;

 

(b)           Seller shall have performed in all material respects all of its
obligations required under the terms of this Agreement to be performed prior to
Closing;

 

(c)           (i) all applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), with respect to
the transactions contemplated hereby shall have expired or been terminated;
(ii) no Governmental

 

13

--------------------------------------------------------------------------------


 

Authority shall have enacted, issued, promulgated, enforced or entered any laws,
rules or regulations, and no orders or injunctions shall have been entered, that
restrain, enjoin or otherwise prohibit consummation of the transactions
contemplated hereby; and (iii) without limiting the foregoing, all other
proceedings, consents and approvals, regulatory or otherwise, required to
complete the transactions contemplated hereby, and evidence thereof, shall have
been taken or obtained, in each case in form and substance reasonably
satisfactory to Purchaser;

 

(d)           There shall not have been an occurrence, between the date hereof
and the Closing, of a material adverse effect on the Liz Assets and the Monet
Assets, taken as a whole (it being expressly acknowledged and agreed that the
matter set forth on Schedule 4.2(d) of the Disclosure Letter shall not be deemed
to be a material adverse effect on the Liz Assets and the Monet Assets, taken as
a whole, provided further that nothing in this Section 4.2(d) shall affect
Purchaser’s rights to indemnification under Section 2.4 or Section 9.2);

 

(e)           Each of Seller and Lenders to the Seller and its Affiliates, as
applicable, shall have released, satisfied or discharged all Liens on the
Acquired Assets, other than the Permitted Liens; and

 

(f)            At the Closing, Seller shall have made all deliveries required by
Section 5.1 of this Agreement.

 

4.3              Conditions to the Obligations of Seller.  The obligation of
Seller to consummate the transactions provided for herein is subject to the
fulfillment at or prior to the Closing of each of the following conditions
unless waived by Seller in a writing delivered to Purchaser:

 

(a)           The representations and warranties of Purchaser set forth in
Article 6 of this Agreement shall be true and correct in all material respects
as of the Closing Date as if made on and as of the Closing Date, except where
such representations and warranties are expressly limited by their terms to a
specified date, in which case such representations and warranties shall be true
and correct in all material respects as of such date;

 

(b)           Purchaser shall have performed in all material respects all of its
obligations required under the terms of this Agreement to be performed prior to
Closing;

 

(c)           (i) all applicable waiting periods under the HSR Act with respect
to the transactions contemplated hereby shall have expired or been terminated;
(ii) no Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any laws, rules or regulations, and no orders or injunctions shall
have been entered, that restrain, enjoin or otherwise prohibit consummation of
the transactions contemplated hereby; and (iii) without limiting the foregoing,
all other proceedings, consents and approvals, regulatory or otherwise,
including the Required Consents required to complete the transactions
contemplated hereby, and

 

14

--------------------------------------------------------------------------------


 

evidence thereof, shall have been taken or obtained, in each case in form and
substance reasonably satisfactory to Seller; and

 

(d)           At the Closing, Purchaser shall have made all deliveries required
by Section 5.2 of this Agreement.

 

4.4              Termination.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated by Purchaser or
Seller at any time on or after April 11, 2012 if the Closing shall not have
occurred by such date, unless such delay in closing is due in whole or in part
to a breach of a representation, warranty or covenant of the party purporting to
terminate.  If this Agreement is terminated pursuant to this Section 4.4, all
further obligations of the parties under this Agreement shall be terminated
without further liability of any Person hereunder; provided, that (i) nothing in
this Section 4.4 shall relieve any party from liability for any breach of this
Agreement prior to such termination and (ii) the provisions of Article 10 shall
survive any such termination.

 

ARTICLE 5

 

DELIVERIES AT CLOSING

 

5.1              Deliveries by Seller.  At the Closing, Seller shall deliver or
cause to be delivered to Purchaser the following:

 

(a)           duly-executed trademark assignment, copyright assignment and
patent assignment documents in the forms of Exhibit C hereto for recordal with
the USPTO and Copyright Office, executed by the owner(s) of the Acquired
Trademarks in the United States;

 

(b)           duly-executed trademark assignment documents in the forms prepared
by Purchaser and reasonably acceptable to Seller to evidence the assignment of
the Acquired Trademarks outside of the United States, executed by the
owner(s) of the Acquired Trademarks outside the United States;

 

(c)           a duly-executed domain name assignment in the form of Exhibit F
hereto to evidence the assignment of the Acquired Domain Names, executed by the
owner(s) of the Acquired Domain Names;

 

(d)           a Bill of Sale in the form of Exhibit I hereto, executed by each
of the owners of the Acquired Assets;

 

(e)           the Liz Jewelry Wholesale Agreement, executed by Seller;

 

15

--------------------------------------------------------------------------------


 

(f)            the Monet Jewelry Wholesale Agreement, executed by Seller;

 

(g)           the Occupancy TSAs, each executed by Seller;

 

(h)           the Liz Design Library;

 

(i)            the Monet Design Library;

 

(j)            such other general conveyances as Purchaser may reasonably
request, executed by Seller or an Affiliate of Seller (as appropriate),
conveying the Acquired Assets to Purchaser, in each case in form reasonably
agreed upon by Seller’s counsel and Purchaser’s counsel prior to Closing (it
being understood, however, that such conveyances shall not require Seller or any
other Person to make any additional representations, warranties, covenants or
agreements, express or implied, not expressly set forth in this Agreement);

 

(k)           the Acquired Documentation; provided, however, that with respect
to Trademark Files that may be in the possession of Seller’s outside legal
counsel, Seller shall only be required as of the Closing to use commercially
reasonable efforts to instruct such counsel to provide applicable Trademark
Files;

 

(l)            evidence, in form and substance reasonably satisfactory to
Purchaser, of the release, satisfaction and/or discharge of all Liens on the
Acquired Assets other than Permitted Liens;

 

(m)          evidence in form and substance reasonably satisfactory to the
Purchaser that all Required Consents have been received by Seller and its
Affiliates, including a certificate dated the Closing Date and signed by a duly
authorized officer of Seller, confirming satisfaction of any conditions
precedent (as set forth in each Required Consent) to the effectiveness of each
Required Consent;

 

(n)           a certificate duly executed by a duly authorized officer of Seller
certifying as to the satisfaction of the condition set forth in Section 4.2(a);

 

(o)           a certificate duly executed by a duly authorized officer of Seller
certifying as to the satisfaction of the condition set forth in Section 4.2(b);
and

 

16

--------------------------------------------------------------------------------


 

5.2           Deliveries by Purchaser.  At the Closing, Purchaser shall deliver,
or cause to be delivered to Seller, the following:

 

(a)           the Purchase Price;

 

(b)           duly-executed trademark assignment, copyright assignment and
patent assignment documents in the forms of Exhibit C hereto for recordal with
the USPTO and the Copyright Office, executed by Purchaser or an Affiliate of
Purchaser designated by Purchaser;

 

(c)           duly-executed trademark assignment documents in the forms prepared
by Purchaser and reasonably acceptable to Seller to evidence the assignment of
the Acquired Trademarks outside of the United States, executed by Purchaser or
an Affiliate of Purchaser designated by Purchaser;

 

(d)           a duly-executed domain name assignment in the form of Exhibit F
hereto to evidence the assignment of the Acquired Domain Names, executed by
Purchaser or an Affiliate of Purchaser designated by Purchaser;

 

(e)           a Bill of Sale in the form of Exhibit I hereto, executed by
Purchaser or an Affiliate as designated by Purchaser;

 

(f)            the Liz Jewelry Wholesale Agreement, executed by Purchaser;

 

(g)           the Monet Jewelry Wholesale Agreement, executed by Purchaser;

 

(h)           the Occupancy TSAs, each executed by Purchaser;

 

(i)            such general assumptions as Seller may reasonably request,
executed by Purchaser, assuming the Assumed Liabilities, in each case in form
reasonably agreed upon by Seller’s counsel and Purchaser’s counsel prior to
Closing (it being understood, however, that such assumptions shall not require
Purchaser or any other Person to make any additional representations,
warranties, covenants or agreements, express or implied, not expressly set forth
in this Agreement);

 

(j)            a certificate duly executed by a duly authorized officer of
Purchaser certifying as to the satisfaction of the condition set forth in
Section 4.3(a); and

 

17

--------------------------------------------------------------------------------


 

(k)           a certificate duly executed by a duly authorized officer of
Purchaser certifying as to the satisfaction of the condition set forth in
Section 4.3(b).

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows as of the date
hereof and as of the Closing Date:

 

6.1              Organization, Good Standing and Power.  Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Purchaser has all requisite power and authority to
own, use and operate its assets and properties and to carry on its business as
now or heretofore owned, used and operated.  Purchaser has, as of the date
hereof, and will have, as of the Closing, sufficient funds to satisfy all of its
obligations to Seller under the Transaction Documents.

 

6.2              Authority; Execution and Binding Effect.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
by Purchaser and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by Purchaser, and no other act or proceeding
on the part of Purchaser is necessary to approve the execution and delivery of
this Agreement or the other Transaction Documents, the performance by Purchaser
of its obligations hereunder or thereunder, or the consummation of the
transactions contemplated hereby or thereby.  Each of this Agreement and the
other Transaction Documents has been duly and validly executed and delivered by
Purchaser and, assuming that such Transaction Document is a valid and binding
obligation of Seller, constitutes a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy laws, other similar laws affecting creditors’
rights and general principles of equity affecting the availability of specific
performance and other equitable remedies.

 

6.3              No Breach.  The execution, delivery and performance by
Purchaser of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby do not and will
not: (a) with or without the giving of notice or the lapse of time, or both,
violate or conflict with, or result in any breach of or constitute a default
under, the provisions of any agreement or order to which Purchaser is subject or
a party or by which it is bound; (b) violate or conflict with Purchaser’s
certificate of incorporation or bylaws (or comparable instruments); or
(c) violate or conflict with any applicable Law.

 

6.4              Governmental and Other Consents.  Except for filing under the
HSR Act, no consent, notice, authorization or approval of, or exemption by, any
Governmental Authority or by any other Person, whether pursuant to contract or
otherwise, is required in connection with the execution, delivery and
performance of this Agreement and the other Transaction Documents or any of the
instruments or agreements herein referred to or the taking of any action herein
or therein contemplated by Purchaser.

 

18

--------------------------------------------------------------------------------


 

6.5              No Brokers.  Neither Purchaser nor any of its Affiliates has
taken any action that would cause Seller or any of its Affiliates to have any
obligation or liability to any Person for finders’ fees, brokerage fees, agents’
commissions or like payments in connection with the execution and delivery of
this Agreement and the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Letter (with reference to the section of
this Article 7 to which the information stated in the Disclosure Letter relates;
provided that any matter disclosed in any section of the Disclosure Letter with
reference to any section of this Article 7 will be deemed to be disclosed in any
other section of the Disclosure Letter with reference to any section of this
Article 7 and for purposes of any other representation or warranty made
elsewhere in this Article 7 to the extent that that such disclosure is
applicable to such other section of the Disclosure Letter (notwithstanding the
omission of a reference or cross reference thereto) or such other representation
or warranty, to the extent that the application thereto can be reasonably
ascertained), Seller hereby represents and warrants to Purchaser as follows as
of the date hereof and as of the Closing Date:

 

7.1              Organization, Good Standing and Power.  Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Seller has all requisite power and authority to own, use and
operate its assets and properties and to carry on its business as now or
heretofore owned, used and operated.

 

7.2              Authority; Execution and Binding Effect.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
by Seller and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by Seller, and no other act or proceeding on
the part of Seller is necessary to approve the execution and delivery of this
Agreement and the other Transaction Documents, the performance by Seller of its
obligations hereunder and thereunder or the consummation of the transactions
contemplated hereby and thereby.  Each of this Agreement and the other
Transaction Documents has been duly and validly executed and delivered by
Seller, and assuming that each of this Agreement and the other Transaction
Documents is a valid and binding obligation of Purchaser, constitutes a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy laws,
other similar laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.
No approval of the stockholders of Seller is required to approve this Agreement
or the other Transaction Documents, or the performance by Seller of its
obligations hereunder or thereunder, except as set forth in Section 8.2(a)(ii).

 

7.3              No Breach.  Assuming Seller obtains all Required Consents and
any stockholder approval as set forth in Section 8.2(a)(ii), the execution,
delivery and performance by Seller of this Agreement and the other Transaction
Documents and the consummation of the

 

19

--------------------------------------------------------------------------------


 

transactions contemplated hereby and thereby do not and will not: (a) with or
without the giving of notice or the lapse of time, or both, violate or conflict
with, or result in any breach of or constitute a default under, the provisions
of any agreement or order to which Seller or any Affiliate is subject or a party
or by which it or its properties or assets is bound; (b) violate or conflict
with any provision of Seller’s certificate of incorporation or bylaws (or
comparable instruments); or (c) violate or conflict with any applicable Law.

 

7.4              Governmental and Other Consents.  Except for the Required
Consents and any stockholder approval as set forth in Section 8.2(a)(ii), and
for filing under the HSR Act, no consent, notice, authorization or approval of,
or exemption by, any Governmental Authority, or by any other Person, whether
pursuant to contract or otherwise, is required by Seller in connection with the
execution, delivery and performance of this Agreement and the other Transaction
Documents or any of the instruments or agreements herein referred to or the
taking of any action herein or therein contemplated by Seller.

 

7.5              No Brokers.  Neither Seller nor any of its Affiliates has taken
any action that would cause Purchaser or any of its Affiliates to have any
obligation or liability to any person for finders’ fees, brokerage fees, agents’
commissions or like payments in connection with the execution and delivery of
this Agreement and the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby.

 

7.6              Acquired Intellectual Property.

 

(a)           Schedule 7.6(a)(i) of the Disclosure Letter sets forth a true,
correct and complete list of all Registered Intellectual Property, including,
for each item of Registered Intellectual Property (i) the record owner (and, if
different from the record owner, the beneficial owner) of such item of
Registered Intellectual Property, (ii) the jurisdiction within the Territory in
which such item of Registered Intellectual Property has been issued or
registered or is pending and (iii) the date and number of such item of
Registered Intellectual Property.  Except as set forth on Schedule 7.6(a)(ii) of
the Disclosure Letter, Seller or one of its Affiliates exclusively owns all
right, title and interest in and to the Acquired Intellectual Property included
in the Acquired Assets and has the right to sell, assign and transfer the
Acquired Intellectual Property included in the Acquired Assets as contemplated
herein.  The Acquired Trademarks included in the Acquired Assets and subject to
registration are valid and enforceable and, to Seller’s knowledge, all other
Acquired Intellectual Property included in the Acquired Assets is valid and
enforceable.

 

(b)           Except as set forth on Schedule 7.6(b) of the Disclosure Letter,
(i) to Seller’s knowledge, no Person is infringing, conflicting with, violating
or diluting any of the Acquired Intellectual Property included in the Acquired
Assets in the Territory, except for such infringements, conflicts, violations
and dilutions that would not reasonably be expected to materially detract from
the Purchaser’s expected benefits of the transactions contemplated hereby, and
(ii) within the three (3) year period prior to the date hereof, Seller has not
provided any written or, to Seller’s knowledge, unwritten notice or other
communication to any Person, and no Action or Proceeding or claim has been
asserted by Seller, alleging that any Person is

 

20

--------------------------------------------------------------------------------

 

infringing, conflicting with, violating or diluting any of the Acquired
Intellectual Property in the Territory.

 

(c)           Except as set forth on Schedule 7.6(c) of the Disclosure Letter,
(i) to Seller’s knowledge, none of the Acquired Intellectual Property included
in the Acquired Assets or the use, practice or exploitation of any of the
Acquired Intellectual Property included in the Acquired Assets in the Territory
infringes, conflicts with, violates or dilutes any Intellectual Property rights
owned by any Person; (ii) within the three (3) year period prior to the date
hereof, no written claim, notice or other communication alleging that any of the
Acquired Intellectual Property included in the Acquired Assets infringes,
conflicts with, violates or dilutes any Intellectual Property rights owned by
any Person has been served on or otherwise received by Seller from any Person;
(iii) there is no claim or Action or Proceeding pending or, to Seller’s
knowledge, threatened against Seller with respect to any of the Acquired
Intellectual Property included in the Acquired Assets or the ownership, use,
validity or enforceability thereof, other than any non-final determinations of
any Governmental Authority with respect to the Registered Intellectual Property
(copies of which have been made available by Seller to Purchaser prior to the
date hereof); and (iv) to Seller’s knowledge, the use of the Liz Trademarks and
the Monet Trademarks in any jurisdiction in the Territory in connection with the
types of products and services currently offered under such Marks would not
infringe, conflict with, violate or dilute any Intellectual Property rights
owned by any Person.

 

(d)           All necessary registration, maintenance, renewal and other
relevant filing fees in connection with the Registered Intellectual Property
have been timely paid, and all necessary documents, certificates and other
relevant filings in connection with the Registered Intellectual Property have
been timely filed, with the relevant Governmental Authorities for the purpose of
maintaining the Registered Intellectual Property and all issuances,
registrations and applications therefor.  Except as set forth on Schedule
7.6(d) of the Disclosure Letter, there are no annuities, payments, fees,
responses to office actions or other filings required to be made and having a
due date with respect to any Registered Intellectual Property within one hundred
twenty (120) days after the date of this Agreement.  No registration obtained by
Seller for any of the Acquired Intellectual Property in the Territory has been
cancelled, abandoned or not renewed except where Seller has, in its reasonable
business judgment, decided to cancel, abandon or not renew such registration.

 

(e)           Neither this Agreement nor any transaction contemplated by this
Agreement will result in the grant by Seller to any Person of any ownership
interest, license, right or protection from any Action or Proceeding with
respect to any of the Acquired Intellectual Property included in the Acquired
Assets pursuant to any contract to which Seller is a party or by which any
assets or properties of Seller are bound.

 

7.7             No Liens.  Seller has good and valid title to the Acquired
Assets, and the right to sell, assign, and transfer all of the Acquired Assets
as contemplated herein. At the Closing, and giving effect to the transactions to
be completed at the Closing, the Acquired Assets will be free and clear of all
Liens, other than Permitted Liens.

 

21

--------------------------------------------------------------------------------


 

7.8             Contracts; Third Party Licenses.

 

(a)           A list of all Assigned Contracts is set forth on Schedule
7.8(a) of the Disclosure Letter.  Seller has made available to Purchaser copies,
which are true and complete, of the Assigned Contracts.  As of the date hereof,
(i) all of the Assigned Contracts are in full force and effect and are the
legal, valid and binding obligations of Seller and, to Seller’s knowledge, any
other party thereto, and (ii) Seller has performed all of its material
obligations thereunder and is not in material violation or breach of or default
under any Assigned Contract.  To Seller’s knowledge, the other parties to each
Assigned Contract are not in violation or breach of or default under such
Assigned Contract.

 

(b)           As of the date hereof, (i) all of the Third Party Licenses are in
full force and effect and are the legal, valid and binding obligations of Seller
and, to Seller’s knowledge, any other party thereto, and (ii) Seller has
performed all of its material obligations thereunder and is not in material
violation or breach of or default under any Third Party License.  Seller has
made available to Purchaser copies, which are true and complete, of the Third
Party Licenses.  To Seller’s knowledge, the other parties to each Third Party
License are not in violation or breach of or default under such Third Party
License.

 

(c)           Except as otherwise set forth on Schedule 7.8(c) of the Disclosure
Letter, there are no Contracts, other than the Assigned Contracts or Third Party
Licenses, that benefit or burden any of the Acquired Assets or the ownership or
use thereof, other than immaterial, non-exclusive (i) licenses entered into in
the ordinary course of business that are terminable by Seller (or, as
applicable, Purchaser following the Closing) on no more than two (2) years’
written notice (“Immaterial Licenses”); or (ii) permissions, consents or
authorizations for the use, reference or inclusion of Seller’s or its
Affiliates’ corporate or trade names, that include the Liz Trademarks or the
Monet Trademarks, in connection with commercial arrangements in the ordinary
course not primarily related to the grant or use of Acquired Assets.

 

7.9             Litigation.  Except as set forth on Schedule 7.9 of the
Disclosure Letter, as of the date hereof, there are no material Actions or
Proceedings pending or, to Seller’s knowledge, threatened against, and there are
no Orders outstanding against, Seller, in each case, to the extent relating to
the Acquired Assets.

 

7.10           Compliance with Laws.  Seller is in compliance, in all material
respects, with all applicable Laws with respect to the Acquired Assets.

 

7.11           Employee Plans.  Schedule 7.11 of the Disclosure Letter lists all
material pension, retirement, profit sharing, deferred compensation, stock,
savings, bonus, severance, vacation, incentive, medical, dental, life, health,
disability and other employee benefit plans and programs, including all employee
benefit plans as defined in Section 3(3) of ERISA, which are maintained,
sponsored or contributed to by Seller or any of its Subsidiaries for the benefit
of Employees or their beneficiaries or dependents (collectively, the “Employee
Plans”).

 

22

--------------------------------------------------------------------------------


 

7.12           Labor.  No Employees are covered by any collective bargaining
agreement or other labor union contract, nor is there any pending or, to the
knowledge of Seller, threatened, strike, slowdown, work stoppage or lockout in
which any Employee is involved.  There is no pending unfair labor practice
charge before any Governmental Authority against Seller in which any Employee is
involved.

 

7.13           Occupancy TSAs.  The Seller has good and valid title to, or a
valid leasehold interest in, the real property that is the subject of the
Occupancy TSAs and such premises are sufficient to allow Seller to provide the
services to be provided to Purchaser pursuant to the Occupancy TSAs.

 

ARTICLE 8

 

COVENANTS AND AGREEMENTS

 

8.1             Transaction Expenses.  Except as otherwise provided in this
Agreement, each party hereto shall pay its own expenses incurred in connection
with the authorization, preparation, negotiation, execution and performance of
this Agreement and the other Transaction Documents, including all fees and
expenses of attorneys, accountants, agents and other representatives.  Purchaser
shall bear all costs and expenses related to the filing of instruments
substantially in the form of Exhibits C and D with the USPTO, the Puerto Rican
Trademark Office (if applicable) and any other applicable intellectual property
registry or Governmental Authority throughout the Territory, including any
domain name registrars.  Seller shall prior to the Closing pay and make
appropriate filings for any fees, responses to office actions or other filings
required to be made to maintain, and having a due date with respect to, any
Registered Intellectual Property within sixty (60) days after the Closing Date. 
Purchaser shall bear all costs and expenses related to the filing and recording
of instruments necessary to release all Liens and recordations thereof on the
Acquired Assets in the USPTO, the Puerto Rican Trademark Office and the United
States Copyright Office (if applicable).  Seller shall bear all costs and
expenses related to the filing and recordation of instruments necessary to
release all Liens and recordations thereof on the Acquired Assets in any
jurisdiction outside of the United States.  Prior to the Closing Date, Seller
shall, at its expense, issue instructions to its local counsel to file in all
applicable jurisdictions, and where reasonably possible, file all documents
necessary to effect, and thereafter (including following the Closing) promptly
and diligently effect, any necessary corrective change of ownership and
recordals with all trademark offices and other similar registers where any
Acquired Trademarks (i) are still recorded in the name of legal predecessors of
the Seller or any person or entity other than the Seller or (ii) where, to the
knowledge of Seller, the relevant recordals of the trademark offices, domain
name registrars, and any other applicable intellectual property registry that
are materially incorrect for any other reason (including recordals of the
corporate conversion from L.C. Licensing, Inc. to L.C. Licensing, LLC or other
chain-of-title corrections), promptly provide information and documents
reasonably requested by Purchaser in connection therewith and instruct the local
counsel referred to herein to work cooperatively with Purchaser in connection
with the recordations of the assignments of the Acquired Trademarks.

 

23

--------------------------------------------------------------------------------


 

8.2             Use of Intellectual Property.

 

(a)           Effective as of the Closing Date, Purchaser shall, and hereby
does, grant to Seller and its Affiliates the following royalty-free right and
license to use the Acquired Trademarks in the Territory (the “Reverse License”):

 

(i)        until July 31, 2020, an exclusive and non-exclusive (as and to the
extent such exclusivity and non-exclusivity is set forth in such Third Party
Licenses) license to (x) use the Acquired Trademark “Lizwear” to design,
manufacture and distribute Lizwear-branded products through Costco, Sam’s Club
and BJ’s Wholesale Club for resale to such retailers’ retail customers in the
Territory, in a manner consistent with the distribution of such products as of
the date hereof; (y) use the Acquired Trademarks “Liz Claiborne New York” and
“LCNY” (and related logos licensed under the QVC Agreement) to design,
manufacture and through QVC (and its authorized Affiliates) distribute, “Liz
Claiborne New York”-branded products in the Territory, in a manner consistent
with the distribution of such products as of the date hereof (including as
described on Schedule 8.2(a)(i) of the Disclosure Letter), and sublicense the
foregoing rights to QVC for such purpose, under and pursuant to the QVC
Agreement throughout the term thereof and any renewals as may be agreed upon by
and between Seller and QVC, with such term and any renewals ending no later than
July 31, 2020; and (z) to operate, or permit QVC to operate, websites located at
the LCNY Domain Names; provided, however, that Seller shall, as soon as
reasonably practicable after the Closing and upon receipt of the required
information from Purchaser, cause the applicable domain name registrar to
reflect that Purchaser (or its designated Affiliate) is the “registrant” for
purposes of publicly-available “WhoIS” information for each of the LCNY Domain
Names.  Upon termination or expiration of the license granted pursuant to this
Section 8.2(a)(i), Seller shall take all necessary and reasonable actions to
provide Purchaser with full technical control of the LCNY Domain Names;

 

(ii)       until the date of adoption of a new corporate name by Seller, but in
no event later than September 30, 2012 (the “Name Change”), (x) a non-exclusive
license to use “LIZ CLAIBORNE” solely as part of Seller’s corporate name and as
a component of the corporate name of any of Seller’s Affiliates that have such
corporate name as of the date hereof (“Permitted Affiliates”); (y) an exclusive
license to use the name and trademark “LIZ” solely as a ticker symbol for
Seller’s publicly-traded corporation on the New York Stock Exchange and (z) an
exclusive license to operate the website associated with the Liz Transitional
Domain Name, <lizclaiborneinc.com>, solely to operate the website associated
therewith in a manner consistent in all material respects with the manner in
which the website associated with such domain name is being operated as of the
date hereof; provided, that, (A) upon the Name Change, Seller shall deregister
such corporate names and ticker symbol and cease use of such website, and
(B) exercise by the Seller or any of its Permitted Affiliates of any of the
rights granted pursuant to the foregoing clauses (x) and/or (y) during the one
hundred eighty (180) day period following the Name Change, on a nonexclusive
basis, in connection with Seller’s and its Permitted Affiliates’ transition to
use of such newly-adopted corporate name in signs, invoices, labels, letterhead,
business cards, packaging and similar items in the manner that the Liz

 

24

--------------------------------------------------------------------------------


 

Trademarks are used prior to the Name Change, shall not constitute a breach of
this Section 8.2(a)(ii).

 

(iii)      until the end of the twelve month period following the Name Change
(x) the exclusive right to operate the Liz Transitional Domain Names to enable
transition of Seller’s internal and external communication systems and to effect
related logistical functions, including the transition to new email addresses
that do not include any Acquired Trademark (but not for the use of a
publicly-available website or a redirect or link to any publicly-available
website except as expressly set forth in Section 8.2(a)(ii) or (iii)); (y) the
right to retain full technical control over the Liz Transitional Domain Names,
including management of the DNS (domain name system), provided, however, that
Seller shall, as soon as reasonably practicable after the Closing and upon
receipt of the required information from Purchaser, (A) cause the email
addresses for Transferred Employees located at a Liz Transitional Domain Name
(e.g., “[name]@liz.com”) to be forwarded to an email address provided and
designated by Purchaser, (B) cause the applicable domain name registrar to
reflect that Purchaser (or its designated Affiliate) is the “registrant” for
purposes of publicly-available “WhoIS” information for each of the Liz
Transitional Domain Names, and (C) insert into Seller’s DNS entry the IP
addresses and website names provided by Purchaser in writing, such that requests
to access the websites associated with the <liz.com> and <lizclaiborne.com>
domain names shall be redirected (without any framing, pop-ups, or other
interstitial matter unless otherwise requested by Purchaser in writing) to the
IP address so provided by Purchaser (the “Liz Redirection”); provided, that,
Seller shall provide the Liz Redirection in a professional and competent manner
that shall be consistent with, and no less than, the redirection provided by
Seller to Purchaser as of the date hereof in connection with the
<lizclaiborne.com> domain name, and that is also consistent with Seller’s
operations and practices for the administration, use and management of its own
domain names and IP addresses.  By no later than the expiration of the twelve
month period set forth in this Section 8.2(a)(iii), Seller shall have taken all
necessary and reasonable actions to provide Purchaser with full technical
control of the Liz Transitional Domain Names;

 

(iv)      subject to Section 8.2(a)(iv)(A) of the Disclosure Letter, until the
expiration of each of the Third Party Licenses (other than the QVC Agreement),
an exclusive and non-exclusive (as and to the extent such exclusivity and
non-exclusivity is set forth in such Third Party Licenses) right and license to
sublicense the applicable Acquired Trademarks solely under and pursuant to such
Third Party Licenses in connection with the product categories indicated on
Schedule 1.1(f) of the Disclosure Letter; provided, however, that Seller shall
only sublicense such Acquired Trademarks to the counter-parties to such Third
Party Licenses and provided further that this license shall expire with respect
to each product category and with respect to each such Third Party License upon
the expiration or earlier termination of each such Third Party License.  Seller
agrees to provide Purchaser with prompt written notice of such expiration or
earlier termination of each Third Party License.  The parties further agree to
take, or refrain from taking, as applicable, the actions specified on
Section 8.2(a)(iv)(B) of the Disclosure Letter.

 

25

--------------------------------------------------------------------------------


 

(v)       for a period of (x) 90 days from the Closing Date, a non-exclusive,
sub-licensable license to (A) permit Seller’s Affiliate Monet International Inc.
(“MII”) to use “MONET” as part of MII’s corporate name, and in the corporate
name of any of MII’s Affiliates that may be incorporated within the Territory
(and upon the expiration of such 90 day period, Seller shall cause all such
Affiliates to change such corporate names so as not to include the Monet
Trademarks or a confusingly similar Mark) and (B) use “MONET’ in connection with
Seller’s performance under that certain License Agreement between
Mars, Incorporated and MII, dated July 1, 2010; (y) six months from the Closing
Date, (A) the exclusive right to operate the Monet Domain Names to enable
transition of Seller’s internal and external communication systems and to effect
related logistical functions, including the transition to new email addresses
that do not include domain names addresses located at a top level country code
domain name that references a jurisdiction or jurisdictions outside of the Monet
Territory and (B) the right to retain full technical control over the Monet
Domain Names, including management of the DNS (domain name system), provided,
however, that Seller shall, as soon as reasonably practicable after the Closing
and upon receipt of the required information from Purchaser, (A) cause the
applicable domain name registrar to reflect that Purchaser (or its designated
Affiliate) is the “registrant” for purposes of publicly-available “WhoIS”
information for each of the Monet Domain Names, and (B) insert into Seller’s DNS
entry the IP addresses and website names provided by Purchaser in writing, such
that requests to access the website associated with the <monet.com> domain name
shall be redirected (without any framing, pop-ups, or other interstitial matter
unless otherwise requested by Purchaser in writing) to the IP address so
provided by Purchaser (the “Monet Redirection”); provided, that, Seller shall
provide the Monet Redirection in a professional and competent manner that shall
be consistent with, and no less than, the redirection provided by Seller to
Purchaser as of the date hereof in connection with the <lizclaiborne.com> domain
name, and that is also consistent with Seller’s operations and practices for the
administration, use and management of its own domain names and IP addresses.  By
no later than the expiration of the six month period set forth in this
Section 8.2(a)(v), Seller shall have taken all necessary and reasonable actions
to provide Purchaser with full technical control of the Monet Domain Names;

 

(vi)      for a period commencing on the Closing Date and ending on March 1,
2012, the right to sell and distribute products branded with the Monet
Trademarks in the Monet Territory, in accordance with Section 8.9 hereof; and

 

(vii)     for a period commencing on the Closing Date and ending on December 31,
2011, a non-exclusive license solely to permit MAF Fashion LLC to sell-off any
remaining inventory under the Liz Trademarks that it was licensed immediately
prior to the date hereof, in each case in the Middle-East, North Africa and
Pakistan.

 

(b)           Seller hereby agrees that all use and sublicense of the Acquired
Trademarks pursuant to the Reverse License shall be consistent with Seller’s use
and license of such Acquired Trademarks as of the date hereof, including with
respect to Seller’s exercise of rights and enforcement of obligations under
Third Party Licenses and that Seller otherwise shall comply with the Third Party
Licenses (except in each case to the extent otherwise permitted in

 

26

--------------------------------------------------------------------------------


 

Schedule 8.2(c) of the Disclosure Letter).  Seller hereby assigns to Purchaser
any and all Intellectual Property rights acquired by Seller at any time under
the Third Party Licenses related to the Acquired Trademarks or the Reverse
License.

 

(c)           The parties agree to take, or refrain from taking, as applicable,
the actions specified on Schedule 8.2(c) of the Disclosure Letter.

 

(d)           Until the expiration or earlier termination of the Future Fashions
Agreement and the LC Footwear Agreement, respectively, Purchaser shall (i) with
respect to the Future Fashions Agreement, maintain all registrations for the Liz
Trademarks included in the Acquired Intellectual Property and licensed
thereunder active and in full force in connection with women’s and men’s apparel
and accessories within Canada throughout the term of the Future Fashions
Agreement; (ii) with respect to the LC Footwear Agreement, maintain in full
force and effect and prosecute within the United States, Puerto Rico, U.S.
Military Exchanges, Canada and Mexico throughout the term of the LC Footwear
Agreement appropriate trademark and service mark registrations covering the Liz
Trademarks included in the Acquired Intellectual Property and licensed
thereunder as Seller deems appropriate (provided that Seller provides advance
written notice with reasonable specificity to Purchaser of such registrations
that Seller deems appropriate and pays all costs and expenses associated
therewith); and (iii) with respect to any Liz Trademarks included in the
Acquired Intellectual Property and licensed pursuant to any Third Party License,
maintain and prosecute throughout the applicable Territory and during the term
of the applicable Third Party License appropriate trademark and service mark
registrations covering such Liz Trademarks as Purchaser deems appropriate.

 

(e)           Notwithstanding anything contained herein, Seller shall have the
full right, at Seller’s cost and expense, to maintain the registrations and
applications for the Liz Combination Marks on the applicable trademark register
in any jurisdictions in accordance with the terms of the Arden Agreement, and
Seller and Purchaser shall reasonably consult with each other in connection
therewith.  The registrations and applications for such Liz Combination Marks
shall be cancelled or abandoned (as applicable) solely in accordance with, and
Seller shall effect such cancellation or abandonment, and implement and
consummate any necessary steps to effect such cancellation and abandonment, as
soon as reasonably possible under the terms of the Arden Agreement.  Seller and
Purchaser agree that nothing contained in this Agreement shall grant Purchaser
any right or interest in or to any portion of a Liz Combination Mark that is not
also a Liz Trademark and Purchaser further agrees and acknowledges that nothing
contained herein shall require or obligate Seller to take any action to cancel
or abandon a Liz Combination Mark that would be a breach or violation of
Seller’s obligations under the Arden Agreement.  In the event that any trademark
register in any jurisdiction will not allow the recordal of the assignment or
registration, in the name of Purchaser, of any Liz Trademark, on the basis that
a Liz Combination Mark in such jurisdiction continues to be in the name of
Seller as provided in this Section 8.2(e), the parties shall (i) use their
reasonable best efforts to overcome such refusal, and (ii) cooperate to
determine and implement the best manner to effect such assignment or
registration so as to provide Purchaser the full ownership of the affected Liz
Trademark to the extent possible under the Law of such jurisdiction;
provided that at the written request of

 

27

--------------------------------------------------------------------------------


 

Purchaser (which Purchaser may provide at or after the Closing), Seller shall
assign the registration or application for the Liz Combination Mark to Purchaser
and the Parties shall record such assignment in order to effect the recordal of
the assignment or registration of the affected Liz Trademark to Purchaser in all
jurisdictions requested by Purchaser, other than Canada, Mexico, and Venezuela,
and Purchaser shall thereafter maintain such registration or application for the
Liz Combination Mark to the same extent that Seller would maintain such
registration or application in accordance with the applicable provisions of the
Arden Agreement, by assuming the terms of the Arden Agreement as they relate to
the Seller’s obligations with respect to such assigned Liz Combination Marks
licensed thereunder and without limitation to Seller’s indemnification
obligations under Section 2.4.  Notwithstanding any other provision in this
Agreement to the contrary, in the event that all of the applications and
registrations for the Liz Combination Marks in Canada, Mexico, and Venezuela
have not been cancelled or abandoned within sixty (60) days after the Closing,
Purchaser may provide written notice thereof to Seller and Seller shall within
thirty (30) days of such written notice take all action and make all filings
necessary to cause the abandonment and cancellation of all such applications and
registrations.  Notwithstanding the foregoing, nothing contained herein shall
require Seller to assign or transfer to Purchaser any application or
registration for any Arden Purchased Mark (excluding, for clarity, transfers of
a registration or application for a Liz Combination Mark itself).  Seller shall
not and shall cause its Affiliates to not assign any registrations or
applications for any Liz Combination Marks to any Person other than Purchaser
(which assignment shall be made to Purchaser only with Purchaser’s prior written
consent), and any such assignment other than to Purchaser shall be null and void
ab initio.

 

(f)            Purchaser shall permit Seller to have access to the Liz Design
Library and the Monet Design Library upon reasonable advance notice and during
customary business hours in order to permit Seller to derive inspiration from
and continue to use the Acquired Designs solely  in connection with (i) the
Monet business of Seller as conducted outside of the Monet Territory,
(ii) Seller’s performance under each of the Liz Jewelry Wholesale Agreement and
the Monet Jewelry Wholesale Agreement and (iii) the licensing by Seller of the
Liz Trademarks (x) “Lizwear”, “Liz Claiborne New York,” and “LCNY”, in
accordance with Section 8.2(a)(i) and (y) pursuant to the Third Party Licenses,
in accordance with Section 8.2(a)(iv).  Seller’s access to the Liz Design
Library shall be granted through and until July 31, 2020, and access to the
Monet Design Library shall be granted through and until August 31, 2020.

 

(g)           Except as permitted pursuant to this Section 8.2, from and after
the Closing, Seller shall not and shall cause its Affiliates to not use any of
the Acquired Intellectual Property included in the Acquired Assets in connection
with any business or purpose in the Territory.

 

(h)           Effective as of the Closing Date, Seller shall, and hereby does,
on behalf of it and its Affiliates, grant to Purchaser and its Affiliates an
irrevocable, non-exclusive, royalty-free, sublicenseable, worldwide right and
license to (x) use the Licensed Patents and any other Patents relating to the
Acquired Assets for any and all purposes until the expiration thereof;

 

28

--------------------------------------------------------------------------------


 

and (y) use the Monet Assets to source and manufacture products outside of the
Monet Territory for distribution to and sale of such products in the Monet
Territory.

 

(i)            Seller shall ensure that the business conducted under the Marks
“MONET” or “M” logo outside of the Monet Territory utilize only domain names
that are located at a top level country code domain name that references a
jurisdiction or jurisdictions outside of the Monet Territory (e.g.,
www.monet.eu is permissible, but www.monet.com or www.monet is not permissible).

 

(j)            Notwithstanding any other provision of this Agreement, the
Reverse License is being granted on an “as is, where is” basis and without any
representation or warranty, express or implied, including any implied
representation or warranty as to merchantability, fitness for any particular
purpose, or non-infringement or other violation of any Person’s rights.

 

8.3             Further Assurances.  Each party shall, from time to time after
the Closing, without further consideration execute and deliver such instruments
and, at Purchaser’s sole cost and expense (except as otherwise set forth in this
Agreement), take such further actions as may be reasonably necessary or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.  Subject to the foregoing sentence, from time to time after the Closing,
Seller shall (a) execute all documents and other instruments reasonably
necessary to fully vest and perfect in Purchaser all of Seller’s right, title
and interest in and to the Acquired Assets, including the Acquired Intellectual
Property conveyed to Purchaser at Closing, (b) provide documents and information
useful or necessary for Purchaser or any of its Affiliates, designees or agents
to prosecute or maintain any issuance, registration or application for issuance
or registration for any of the Acquired Intellectual Property included in the
Acquired Assets, or to pursue or defend any administrative, court, or other
legal proceeding involving any of the Acquired Intellectual Property included in
the Acquired Assets (including, at the request of Purchaser, using commercially
reasonably efforts to instruct and facilitate Seller’s outside legal counsel to
transfer Trademark Files to Purchaser), and (c) at the request of Purchaser
terminate any and all Immaterial Licenses.  Purchaser shall use its reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to cause the conditions to
Closing set forth in Section 4.3 to be satisfied on the terms and conditions set
forth in this Agreement, and Purchaser shall cooperate with the reasonable
requests of Seller in connection therewith.  Seller shall use its reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to cause the conditions to
Closing set forth in Section 4.2 to be satisfied on the terms and conditions set
forth in this Agreement, and Seller shall cooperate with the reasonable requests
of Purchaser in connection therewith; provided, however, that, notwithstanding
the foregoing, in exercising such reasonable efforts and providing such
cooperation as set forth in this sentence, Seller shall not be obligated to
incur any Liability, commence or threaten to commence any litigation, agree to
any amendment to this Agreement, offer or grant any accommodation (financial or
otherwise) or expend any out-of-pocket expenses.

 

29

--------------------------------------------------------------------------------


 

8.4             Public Announcements.  Notwithstanding anything herein to the
contrary, no party hereto shall, except as otherwise required by law, issue any
press release or make any public announcement relating to the subject matter of
this Agreement or the terms and conditions hereof without the other party’s
consent.

 

8.5             Moral Rights.  The sale, conveyance, assignment and transfer of
the Acquired Assets under this Agreement includes all rights of paternity,
attribution, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as “moral rights” (collectively, “Moral Rights”).  To
the extent Moral Rights cannot be transferred or assigned under applicable law
and to the extent allowed by law, Seller hereby waives all Moral Rights with
respect to all copyrights and copyrightable works included in the Acquired
Assets, and all uses thereof, and consents to any action of Purchaser that would
violate such Moral Rights in the absence of such waiver or consent.

 

8.6             Updating of Disclosure Letter.  Notwithstanding anything to the
contrary in this Agreement, Seller shall have the right, from time to time prior
to Closing, to amend, modify, supplement or update the Disclosure Letter solely
for events occurring or items arising after the date hereof (collectively, the
“Disclosure Letter Update”).  All such amendments, modifications, supplements
and updates (i) shall be effective for purposes of determining whether the
condition to Closing set forth in Section 4.2(a) has been satisfied so long as
such amendments, modifications, supplements and updates, individually or in the
aggregate, when taken together with any other failure of a representation and
warranty of Seller set forth in Article 7 to be true and correct, would not have
a material adverse effect on the Liz Assets and Monet Assets, taken together as
a whole, and (ii) shall have no effect for purposes of Section 9.2.

 

8.7             Employee Matters.

 

(a)           Offers.  Purchaser shall offer to employ all employees of Seller
or one or more of its Affiliates identified on Schedule 8.7 of the Disclosure
Letter (“Employees”).  Such offers will be extended no later than three business
days following the date of this Agreement and will be conditioned on the
occurrence of, and effective, as of the Closing.  The employees from Schedule
8.7 of the  Disclosure Letter to whom Purchaser is obligated to offer employment
and who accept such employment, are referred to collectively herein as the
“Transferred Employees.”  Each Employee who is receiving disability benefits
from a program sponsored by Seller or any of its Affiliates shall not become an
employee of Purchaser or a Transferred Employee for purposes of this Agreement
unless and until such Employee recovers from disability and is able to return to
work, and, when used in this Section and applied to such Employee or Transferred
Employee, as applicable, the “Closing” or “Closing Date” shall mean the date
such Employee commences employment with Purchaser. Purchaser shall reimburse
Seller for all costs of the disability benefits provided to any Employee from
the Closing until the date the Employee commences employment with Purchaser
described in the preceding sentence promptly, but no more than 30 days, after
receiving an invoice from Seller detailing such costs; provided, that, the
reimbursement for each Employee shall be limited to the actual amount of
disability benefits actually paid under Seller’s current short term disability
plan or program.

 

30

--------------------------------------------------------------------------------

 

Seller and Purchaser agree to cooperate in good faith to facilitate the
extension of offers as described herein.

 

(b)           Continuation of Compensation and Benefits.  Purchaser shall
(i) provide each Transferred Employee with a position, the initial principal
location of which must be not more than 30 miles from such Transferred
Employee’s location immediately prior to the Closing without the Transferred
Employee’s prior consent, (ii) for at least one year after the Closing, provide
each Transferred Employee with (A) base salary and base wages substantially
similar to the base salary and base wages of similarly situated employees of
Purchaser and its Affiliates, (B) commission opportunity and bonus targets
substantially similar to those of similarly situated employees of Purchaser and
its Affiliates and (C) benefits substantially similar to those of similarly
situated employees of Purchaser and its Affiliates.

 

(c)           Severance Arrangements.

 

(i)         Notwithstanding anything to the contrary contained in Section 8.7,
Purchaser agrees that any Transferred Employee whose employment with Purchaser
or its Affiliates is terminated during the nine-month period after the Closing,
(A) by Purchaser or any of its Affiliates without cause or (B) by the
Transferred Employee if Purchaser or any Affiliate without the Transferred
Employee’s prior consent changes such Transferred Employee’s principal work
location by more than 30 miles from such Transferred Employee’s location
immediately prior to Closing, shall be eligible to receive, from Purchaser or
its Affiliates, severance payments and benefits that are no less favorable
than those set forth on Schedule 8.7 of the Disclosure Letter.  Seller agrees to
reimburse Purchaser for 50% of the severance payments and benefits described in
the preceding sentence promptly, and in no event more than 30 days, following
receipt of an invoice from Purchaser detailing same.

 

(ii)        Seller shall be responsible for, and shall indemnify and hold
harmless Purchaser and its Affiliates against, all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties (including
reasonable fees for outside counsel, accountants and other outside consultants)
suffered or incurred by Purchaser or any of its Affiliates and relating to or
arising out of the (A) employment of the Transferred Employees prior to the
Closing or (B) the employment of any employee of Seller who is not a Transferred
Employee for all periods prior to and following Closing.

 

(d)           Benefit Eligibility, Service Credit and Similar Matters. 
Immediately following the Closing, all Transferred Employees shall be eligible
to participate in all retirement, pension, severance and other welfare and
fringe benefit plans and programs of the Purchaser and its Affiliates (the
“Purchaser Plans”) on the same basis as similarly situated employees of
Purchaser and its Affiliates.  Transferred Employees shall (i) receive credit
for all

 

31

--------------------------------------------------------------------------------


 

service with Seller and its Affiliates and their respective predecessors for
purposes of (A) eligibility and vesting in any Purchaser Plan that is a
qualified, defined contribution employee pension benefit plan, including, for
the avoidance of doubt, for purposes of vesting in any employer match or profit
sharing contribution under such plan, and (B) benefit accrual in all
paid-time-off plans but not for purposes of any severance plans, and (ii) have
waived any applicable pre-existing condition, limitation, waiting period,
exclusion or any actively-at-work requirement for any Purchaser Plan that is an
employee welfare benefit plan.  From the Closing and through and including the
date that Transferred Employees become eligible to participate in Purchaser
employer sponsored group health plans, Transferred Employees shall continue to
participate in the Employee Plans that correspond to such Purchaser Plans under
COBRA, and Seller shall bear all costs and indemnify Purchaser for all losses
associated with such continuation.  Welfare and fringe benefit plan claims
incurred by Transferred Employees or their covered dependents on or after the
Closing Date shall be the responsibility of Purchaser, its Affiliates and their
applicable employee benefit plans, except to the extent such claims are covered
under COBRA for the period from the Closing through and including the date that
Transferred Employees become eligible to participate in Purchaser employer
sponsored group health plans.

 

(e)           Other Provisions.  The parties to this Agreement acknowledge and
agree that no provision of this Agreement shall be construed to (i) create any
right to any compensation or benefits whatsoever on the part of any future,
present or former employee of Seller, Purchaser or any of their respective
Subsidiaries or Affiliates; (ii) guarantee employment for any period of time or
preclude the ability of Seller, Purchaser or any of their respective
Subsidiaries or Affiliates, to terminate any employee or independent contractor
for any reason at any time; or (iii) constitute an amendment to any Employee
Plan or other employee benefit or compensation plans or arrangements.  Nothing
in this Section 8.7 or elsewhere in this Agreement shall be deemed to make any
employee, former employee, independent contractor (or any beneficiary or
dependent thereof) a third party beneficiary of this Section 8.7, or this
Agreement or any rights relating hereto.

 

8.8              Certain Filings.  As promptly as practicable following the
execution and delivery of this Agreement, but in any event no later than seven
(7) business days after such execution, Seller and Purchaser shall each prepare
and file any applications, notifications, reports or other filing (other than
Internal Revenue Service Form 8594 and other income tax filings) with any
Governmental Authority required in connection with the transactions contemplated
hereby, including any filings and applications required under the HSR Act. 
Seller and Purchaser will promptly furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with the preparation of any filings referenced in the previous sentence.  The
fees relating to the filings required by the HSR Act shall be shared equally by
Purchaser, on the one hand, and Seller, on the other hand.  Each of the parties
shall promptly notify the other of any communication it or any of its Affiliates
receives from any Governmental Authority relating to any filing made or actions
taken pursuant to this Section 8.7.  Each of the parties shall provide the other
with the opportunity to review and comment on all applications, petitions,
pleadings and arguments to be filed by such party with any Governmental
Authority pursuant to this Section 8.7.  No party shall consent to any voluntary
extension of any statutory deadline or waiting period or to any voluntary delay
of the transactions contemplated by this

 

32

--------------------------------------------------------------------------------


 

Agreement at the behest of any Governmental Authority without the consent of the
other party to this Agreement.

 

8.9              Certain Inventory.  Seller shall use its commercially
reasonable efforts to liquidate any inventory of products under Monet Trademarks
not later than April 1, 2012; provided, that any such liquidation shall be
effected exclusively through The TJX Companies Inc. and/or Ross Stores retail
outlets in the Monet Territory.

 

8.10            Right to Set-Off Amounts under this Agreement.  Each of
Purchaser and Seller shall have the right, but not the obligation, to set-off
against any and all amounts payable by the other party under this Agreement and
the other Transaction Documents, other than the Purchase Price and the Deposit
(as defined in the Brand Option Agreement), which Purchaser and Seller expressly
acknowledge and agree shall not be subject to set-off.  From time to time if a
party elects to exercise its set-off rights hereunder, it must give the other
party written notice of such election no later than five (5) business days prior
to the date such payment was due and payable in accordance with the terms of
this Agreement or a Transaction Document, as the case may be, and reasonable
detail regarding the amount and circumstances of the payment or claim that the
party believes in good faith entitles it to exercise its set-off rights.  The
amount otherwise due under this Agreement or a Transaction Document shall
automatically be reduced by the amount set forth in such notice on the date such
payment was due and payable in accordance with the terms of this Agreement or a
Transaction Document.

 

8.11            Early Termination Options for Reverse License.  At any time on
or after August 1, 2012, Purchaser may terminate the Reverse License granted
pursuant to Section 8.2(a)(i) hereof to use the Acquired Trademark “Lizwear” (a
“Lizwear Termination”) or the Acquired Trademarks “Liz Claiborne New York” or
“LCNY” (a “LCNY Termination”) by (i) providing written notice to Seller no later
than the notice date specified in Schedule 8.11 of the Disclosure Letter that is
applicable to the effective date for either the Lizwear Termination or the LCNY
Termination, and (ii) paying to Seller the amount set forth in Schedule 8.11 of
the Disclosure Letter on or before the effective date of the termination for the
Lizwear Termination or the LCNY Termination (as applicable).  Effective
immediately upon the effective date of the Lizwear Termination, Seller shall
assign, and Purchaser shall assume, all of Seller’s rights and obligations under
any outstanding purchase orders or Contracts with third parties for the sale of
Lizwear-branded products (to the extent any such purchase orders or Contracts
are in effect as of the effective date of the Lizwear Termination).  Effectively
immediately upon the effective date of the LCNY Termination, Seller shall
assign, and Purchaser shall assume, all of Seller’s rights and obligations under
the QVC Agreement (to the extent the QVC Agreement is in effect as of the
effective date of the LCNY Termination).  Notwithstanding the Lizwear
Termination or the LCNY Termination, the Reverse License granted pursuant to
Section 8.2(a)(iv) shall survive either such termination such that the
“Lizwear,” “Liz Claiborne New York” and “LCNY” trademarks shall remain licensed
pursuant to any Third Party Licenses that provides rights in and to such
trademarks for the remainder of the term of the Third Party Licenses.

 

8.12            Future Fashions Agreement.  The Parties agree and acknowledge
that it is their intention that the Future Fashions Agreement, as it relates to
the Liz Trademarks included

 

33

--------------------------------------------------------------------------------


 

in the Acquired Intellectual Property, shall be assigned to Purchaser.  In order
to assign solely the portion of the Future Fashions Agreement that relates to
the Liz Trademarks included in the Acquired Intellectual Property, the Future
Fashions Agreement must be amended to divide the trademark rights granted to
Future Fashions thereunder.  To the extent that Future Fashion’s consent to
divide the Future Fashions Agreement is not obtained prior to Closing, Purchaser
shall determine, in its sole discretion, and shall instruct Seller to either
(a) assign the Future Fashions Agreement in its entirety to Purchaser and
simultaneously grant Purchaser a license to the “Axcess” trademark in order to
sublicense such trademark to Future Fashions, on customary terms and conditions
which shall include terms to ensure the quality control of the “Axcess”
trademark; or (b) retain the Future Fashions Agreement, in which case the Future
Fashions Agreement shall be treated as a Third Party License for all purposes
hereunder (including the Reverse License set forth in Section 8.2(a)); provided,
however, that if Seller retains the Future Fashions Agreement, it shall
beneficially assign to Purchaser the economic benefits and burdens generated
pursuant to the Future Fashions Agreement solely as related to the Liz
Trademarks included in the Acquired Intellectual Property and licensed
thereunder and shall not revise, alter or amend any of the terms in the Future
Fashions Agreement beneficially assigned to Purchaser without the prior written
consent of Purchaser.

 

ARTICLE 9

 

SURVIVAL; INDEMNIFICATION

 

9.1              Survival.  The representations and warranties of Seller and
Purchaser contained in this Agreement shall survive the Closing, provided, that
the representations and warranties of Seller in Sections 7.6 and 7.8 through
7.13 shall only survive until the eighteen (18) month anniversary of the
Closing, at which time each such representation and warranty shall be
extinguished and no claims may be asserted against Seller or Purchaser, as the
case may be, in respect thereof; provided, however, that claims first asserted
in writing and in good faith with specificity within the period referred to
above shall not thereafter be time-barred.  The agreements of Purchaser and
Seller contained in this Agreement to be performed at or after Closing shall
survive the Closing in accordance with their terms or, if no term is specified,
indefinitely.  The covenants and agreements of Seller and Purchaser contained in
this Agreement to the extent to be complied with or performed prior to Closing
shall survive the Closing until the one (1) year anniversary of the Closing;
provided that claims first asserted in writing and in good faith with
specificity within the period referred to above shall not thereafter be
time-barred.

 

9.2              Indemnification.  Subject to the provisions of this Article 9,
from and after the Closing, Seller shall indemnify and hold harmless Purchaser
and its Affiliates from and against all claims, losses, demands, and expenses,
including the reasonable, out-of-pocket fees of counsel, but which shall not
include any amounts in respect of lost profits or indirect, special, punitive,
incidental or consequential damages (collectively referred to as “Claims”),
which may be made or brought against Purchaser or which it may suffer or incur
as a result of or arising out of any breach of any representation, warranty,
covenant or agreement of Seller contained in this Agreement.  In connection with
Seller’s indemnification obligations under this Agreement, including
Section 2.4, the parties agree that: (a) Purchaser shall notify Seller within
thirty (30) days of the date of its receipt of any third-party Claim or its
determination that it wishes to

 

34

--------------------------------------------------------------------------------


 

make a Claim, as the case may be, provided, that the failure to so notify Seller
shall not relieve Seller of its obligations hereunder, except to the extent that
Seller is actually prejudiced by such failure to notify, (b) Seller shall have
the right to conduct and control, through counsel of their choosing that is
reasonably acceptable to Purchaser, the defense, compromise and settlement of
any third-person Claim against the Purchaser (provided, that (i) Purchaser shall
co-operate reasonably in connection therewith and shall furnish such records,
information and testimony and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested by Seller in
connection therewith, (ii) Seller shall not be entitled to settle or compromise
any such Claim without the consent of Purchaser, unless the settlement or
compromise involves no damages or relief other than the payment of monetary
damages that are subject to this Section 9.2) and no admission of guilt by
Purchaser or its Affiliates) and (c) Purchaser shall not settle or compromise
any Claim without the prior written consent or agreement of Seller (it being
agreed that upon any breach by Purchaser of this proviso, Purchaser shall waive
any right to indemnity therefor hereunder). Notwithstanding anything to the
contrary in this Agreement, (x) the maximum aggregate amount of Claims required
to be paid or indemnified by Seller pursuant to this Section 9.2 shall not
exceed the amount of the Purchase Price paid to Seller at Closing, other than
with respect to indemnification for Excluded Liabilities, which shall not be
subject to such cap and (y) any Claims required to be paid by Seller under this
Section 9.2 shall be net of any proceeds received by Purchaser under any
applicable third party insurance policy or any amounts received or receivable by
Purchaser under any applicable third party indemnification agreements and
(iii) Seller shall have no liability to Purchaser for any Claim arising as a
result of or in connection with or related to any breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement or
in any certificate or document delivered in connection herewith, in each case if
Purchaser or any of its Affiliates or representatives had knowledge of such
breach, which knowledge was based on a written communication from a third party,
as of the date hereof.  Notwithstanding any other provision of this Agreement,
Purchaser shall not be deemed to have knowledge for purposes of any
indemnification under this Agreement of any item included in the Disclosure
Letter Update.  Without limiting the foregoing, Purchaser shall use its
reasonable efforts to mitigate its losses and to seek available third party
indemnification and insurance claims prior to seeking indemnification
hereunder.  Except as otherwise provided in Section 10.10, Purchaser and its
Affiliates shall not, and shall not have the right to, assert or pursue any
Claim, or institute or cause any litigation or other proceeding, at law or in
equity, against Seller or any of its Affiliates or any of their respective
Properties for any breach of any representation, warranty, covenant or agreement
contained in this Agreement or in any certificate or document delivered in
connection herewith, other than in accordance and compliance with the provisions
of this Section 9.2.  Any subsequent recoveries by Purchaser under any insurance
policy of amounts paid to Purchaser under this Section 9.2 shall be tendered by
Purchaser to Seller.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without regard to the provisions

 

35

--------------------------------------------------------------------------------


 

thereof regarding conflicts of law that would result in the application of the
laws of other jurisdictions.

 

10.2            WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

10.3            Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

 

10.4            Entire Agreement.  This Agreement supersedes any and all oral or
written agreements and understandings heretofore made relating to the subject
matter hereof and this Agreement, together with the other Transaction Documents,
contains the entire agreement of the parties hereto relating to the subject
matter hereof.  Exhibits and Schedules, including the Disclosure Letter, and
attachments to this Agreement are incorporated into this Agreement by reference
and made a part hereof.

 

10.5            Waiver.  No consent or waiver, express or implied, by any party
to or of any breach or default by any other party in the performance by such
other party of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such other party of the same or any other obligation of such party hereunder. 
Failure on the part of any party to complain of any act or failure to act of the
another party or to declare such other party in default, irrespective of how
long such failure continues, shall not constitute a waiver by such party of its
rights hereunder.  No consent or waiver shall, except as otherwise specifically
provided in this Agreement, be effective unless it is in writing and is signed
by or on behalf of both parties.

 

10.6            Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns.  This Agreement, and the rights and obligations hereunder, may not be
assigned by either party without the prior written consent of the other party,
except (i) to an Affiliate of such party for so long as such Person remains an
Affiliate of such party, or (ii) in connection with the sale of all or
substantially all of the business or assets to which this Agreement relates
provided that such assignee agrees in writing to be bound by all of the
applicable terms and conditions of this Agreement.

 

10.7            Notices.  Any notice or other communication required or
permitted pursuant to this Agreement shall be effective only if it is in writing
and delivered personally, by facsimile transmission, by a national overnight
courier service or by registered or certified return-receipt mail, postage
prepaid addressed as follows:

 

36

--------------------------------------------------------------------------------


 

If to Seller to:

 

Liz Claiborne, Inc.
1441 Broadway
New York City, NY 10018

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention:   Robert B. Schumer

Kelley Parker

Facsimile:  (212) 757-3990

 

If to Purchaser to:

 

J. C. Penney Corporation, Inc.
6501 Legacy Drive
Plano, TX 75024

Attention:   General Counsel

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10024
Attention:   Ann Beth Stebbins

Bruce Goldner

Facsimile:  (212) 735-2000

 

or to such other person or address as any such party may designate by notice to
the other party.  Notice shall be deemed to be given on the date of delivery
when personally delivered, upon receipt of a legible copy when transmitted by
facsimile or five (5) days after posting by certified mail with postage prepaid.

 

10.8            Independent Contractor.  Nothing in this Agreement shall create
any joint venture, franchisee-franchisor or principal-agent relationship between
Seller and Purchaser.

 

10.9            No Third Party Beneficiaries.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.  Nothing contained in this Agreement, express
or implied, is intended to or shall confer upon any person other than the
parties hereto and their respective successors and permitted assigns, any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

10.10          Remedies.  Except as otherwise provided herein, no remedy herein
conferred or reserved is intended to be exclusive of any other available remedy
or remedies, and each and every remedy shall be cumulative and shall be in
addition to every remedy under this

 

37

--------------------------------------------------------------------------------


 

Agreement or now or hereafter existing at law or in equity.  Notwithstanding the
foregoing, indemnification as expressly provided in Section 2.4,
Section 8.7(c)(ii) and Section 9.2 shall be the exclusive remedy of the
Purchaser for any breach by Seller of any representation, warranty or covenant
contained in this Agreement, or in any certificate delivered pursuant hereto,
except that if any of the provisions of Section 8.2 or Section 8.12 are not
performed in accordance with their terms or are otherwise breached, the Parties
shall be entitled to seek specific performance of the terms thereof in addition
to any other remedy available under this Agreement. Except as otherwise provided
in this Section 10.10, Seller and its Affiliates shall not have any Liability,
whether for indemnification, contribution, or any other obligation, for any
losses, damages, claims or Liabilities that Purchaser and its Affiliates may
suffer or incur resulting from or by reason of, or arising out of or in
connection with the subject matter of this Agreement or the transactions
contemplated hereby, and except with respect to Seller’s obligations under
Section 8.7(c)(ii), Purchaser shall not avoid the limitations on liability set
forth in Section 9.2 by seeking damages for breach of contract or tort or
pursuant to any other theory of liability.

 

10.11          No Additional Representations.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, ALL OF THE ACQUIRED ASSETS (A) ARE SOLD TO PURCHASER ON AN “AS
IS, WHERE IS” CONDITION, WITHOUT RECOURSE AND (B) IN ALL CASES ARE SOLD WITHOUT
ANY OTHER REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, INCLUDING ANY
IMPLIED REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE OR COLLECTABILITY WITH RESPECT TO THE ACQUIRED ASSETS OR THE
ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE ACQUIRED ASSETS OR
ASSUMED LIABILITIES FURNISHED OR MADE AVAILABLE TO THE PURCHASER OR ANY OTHER
PERSON.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER NOR ANY
OF ITS AFFILIATES SHALL HAVE OR BE SUBJECT TO ANY LIABILITY TO PURCHASER OR ANY
OTHER PERSON UNDER THIS AGREEMENT OR OTHERWISE RESULTING FROM THE DELIVERY TO
PURCHASER OR ANY OTHER PERSON, OR PURCHASER’S OR ANY OTHER PERSON’S USE, OF ANY
INFORMATION DESCRIBED IN THE PRECEDING SENTENCE.

 

10.12          Amendments.  Except as otherwise provided herein, this Agreement
may be amended only by an instrument in writing signed by both of the parties
hereto.

 

10.13          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party hereto.

 

10.14          Definitions; Sections and Headings.  The headings used in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement. 
Words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires. All references in this Agreement to Exhibits, Schedules,
Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Schedules, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless

 

38

--------------------------------------------------------------------------------


 

expressly provided otherwise.  All references in the Disclosure Letter to any
agreement, document, instrument or report shall be deemed to be a reference to
such agreement, document, instrument or report in its entirety, including all
amendments, modifications and attachments thereto, and any attachments to the
Disclosure Letter and the contents of any agreement, document, instrument or
report referred to in the Disclosure Letter shall be deemed to be incorporated
by reference into the Disclosure Letter, but only to the extent that such
agreement, document, instrument or report has been provided to Purchaser upon
Purchaser’s request.  The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular subdivision unless expressly so limited. 
The words “this Article,” “this Section” and “this subsection,” and words of
similar import, refer only to the Article, Section or subsection hereof in which
such words occur.  The word “or” is disjunctive but not necessarily exclusive,
and the word “including” (in its various forms) means “including without
limitation”.  Each of the parties hereto agree that they have been represented
by counsel during the negotiation and execution of this Agreement and that they
have participated substantially in the negotiation and drafting of this
Agreement and, accordingly, each party hereby disclaims any defense or assertion
in any action or proceeding and waives the application of any applicable law or
rule of construction providing that any ambiguity in this Agreement should be
construed against the draftsperson.

 

[Remainder of page intentionally left blank]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Agreement as of the day and year first above written.

 

 

 

LIZ CLAIBORNE, INC.

 

 

 

 

 

By:

/s/

 

Name:

Nicholas Rubino

 

Title:

Senior Vice President, Chief Legal Officer, General

 

Counsel, Corporate Secretary

 

 

 

 

 

J. C. PENNEY CORPORATION, INC.

 

 

 

 

 

By:

/s/

 

Name:

Michael Dastugue

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

Solely for purposes of Section 2.6:

 

 

 

 

 

J. C. PENNEY COMPANY, INC.

 

 

 

 

 

By:

/s/

 

Name:

Michael Dastugue

 

Title:

Executive Vice President, Chief Financial Officer

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------

 

·              Exhibit A

 

Liz Jewelry Wholesale Agreement

 

--------------------------------------------------------------------------------


 

·              Exhibit B

 

Monet Jewelry Wholesale Agreement

 

--------------------------------------------------------------------------------


 

·              Exhibit C

 

TRADEMARK ASSIGNMENT

 

This Trademark Assignment (this “Assignment”) is made and entered into as of
                   , 20     by [              ], a [jurisdiction] [type of
entity] (“Assignor”),(1) in favor of [              ], a [jurisdiction] [type of
entity] (“Assignee”).  Capitalized terms used but not defined herein have the
meanings assigned to them in that certain Purchase Agreement dated as of
[October]     , 2011  (as amended, the “Purchase Agreement”) between Assignor
and Assignee.

 

Pursuant to the Purchase Agreement, Assignor has agreed to assign, convey and
transfer to Assignee all of its right, title and interest in and to certain
trademarks, including, without limitation, the registered trademarks and
trademark applications listed on Schedule 1 attached hereto (the “Assigned
Trademarks”), together with the goodwill of Assignor’s business to the extent
connected with, and symbolized by, the Assigned Trademarks.

 

The parties wish to execute this Assignment for purposes of recording the
assignment and transfer of the Assigned Trademarks from Assignor to Assignee
pursuant to the Purchase Agreement with the United States Patent and Trademark
Office and all applicable foreign intellectual property offices, as may be
necessary or desirable to effectuate, record and perfect the assignment and
transfer of the Assigned Trademarks from Assignor to Assignee.

 

In consideration of the promises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.             Assignor hereby assigns, conveys and transfers to Assignee all of
its right, title and interest in and to:

 

(a)           the Assigned Trademarks solely in the United States (including any
state thereof and the District of Columbia) and Puerto Rico (the “Territory”);

 

(b)           the trademark registrations and applications for registration of
trademarks in the Territory for the Assigned Trademarks listed on Schedule 1
attached hereto;

 

(c)           the goodwill of Assignor’s business to the extent connected with,
and symbolized by, the Assigned Trademarks in the Territory; and

 

--------------------------------------------------------------------------------

(1)           Note to Draft:  To the extent that L.C. Licensing holds any of the
trademarks, it will be a party to the trademark assignment documents for
recordation.

 

--------------------------------------------------------------------------------


 

(d)           all rights, claims and privileges related to any of the Assigned
Trademarks in the Territory, including, without limitation, (i) the right to
prosecute applications for registration of trademarks in the Territory and
maintain trademark registrations for the Assigned Trademarks in the Territory
and (ii) the right to sue and recover for, and the right to the profits or
damages due or accrued arising out of or in connection with any and all past,
present or future infringements or passing off or dilution of or damage,
degradation or injury to the Assigned Trademarks in the Territory.

 

2.             Assignor hereby acknowledges and agrees that from and after the
date hereof, Assignee shall be the exclusive owner of all of Assignor’s right,
title and interest in and to the Assigned Trademarks.

 

3.             As further set forth in the Purchase Agreement, Assignor shall,
at Assignee’s reasonable request, take such further action and execute such
additional agreements and instruments as may be necessary to effect and perfect
the assignment contemplated hereby.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
authorized and executed as of the date hereof.

 

 

 

LIZ CLAIBORNE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

J. C. PENNEY CORPORATION, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Assigned Trademarks

 

Mark

 

Jurisdiction

 

App. No.

 

Reg. No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

·              Exhibit D

 

Occupancy Agreement

 

--------------------------------------------------------------------------------


 

·              Exhibit F

 

Domain Name Assignment Agreement

 

--------------------------------------------------------------------------------
